Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This office action is in response to the amended listing of claims filed on August 26, 2022.  Claims 1-20 are currently pending of which claims 1-2 and 19-20 are currently amended. 


Claim Interpretation
Based p. 6, paragraph 20 of applicant’s filed specifications, a “layer” refers to each of multiple conceptually stacked modules of hardware, software, or a combination thereof.  So, application layers can be fairly interpreted as synonyms of application hardware, application software, and/or application modules (like instructions, functions, operations, etc.).  As such, stacked software/application instructions, such as those taught by Sen, are a fair interpretation of the claimed adjacent application layers since an application module generally is a sub-portion of software such as an instruction, and stacking instructions is one approach to adjacently placing instructions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hardwick et al (US PGPub No: 2008/0262822) in view of Huang et al (US PGPub No: 2005/0251725), hereafter referred to as Hardwick and Huang, respectively.

With regards to claims 1, 19, and 20, Hardwick teaches through Huang, a method, comprising: generating load profiles (Hardwick teaches generating a workload (load profile); see paragraph 8, Hardwick) and behavior profiles (Hardwick teaches the workload being generated based on a usage profile (behavior profile); see paragraph 8, Hardwick. It is implicit the usage/behavior profile is created if it is being used) for a plurality of layers of an application (Hardwick teaches application layer operations (see paragraphs 37 and 102 and Figure 12, Hardwick) however Hardwick does not explicitly teach a plurality of layers of an application. See Sen below for layers of an application); 
correlating load profiles of upper layers of the application with behavior profiles generated for adjacent lower layers of the application (See Huang below for upper and lower layers of the application) to create a load responsive behavior model that models behavior of infrastructure components of the application in lower layers for different loads exerted on the application from adjacent upper layer  (see below); and determining infrastructure behaviors for different load conditions using the load responsive behavior model (Hardwick teaches resource models can be trained using historical data and then used to simulate various hypothetical scenarios such as hardware and/or workload scaling; see paragraph 25, Hardwick. Hardwick further teaches correlations between workloads and resources being used to customize the model; see paragraph 58, Hardwick).
While Hardwick teaches an approach to modeling network resource usage by sampling/testing varying resource requirements, and also teaches application layer operations, Hardwick does not explicitly cite the claimed upper and adjacent lower layers of an application. In the same field of endeavor, Huang also teaches a network that supports application layer and  simulating and testing; see paragraphs 71-73 and 231, Huang. In particular, Huang explains how an upper layer application profile is matched with a lower layer transmission profile and transport profiles; see paragraph 104, Huang. This is done to enhance the performance for each application that is tailored (not one-fit-all); see paragraph 104, Huang.  Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Huang with those of Hardwick to enhance application performance. 

With regards to claim 2, Hardwick teaches through Huang, the method wherein load profiles are generated for application transactions and behavior profiles are generated for application infrastructure components (Huang explains how an upper layer application profile is matched with a lower layer transmission profile and transport profiles; see paragraph 104, Huang. This is done to enhance the performance for each application that is tailored (not one-fit-all); see paragraph 104, Huang.  Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Huang with those of Hardwick to enhance application performance).  

With regards to claim 3, Hardwick teaches through Huang, the method further comprising determining load conditions for different infrastructure behaviors using the load responsive behavior model (See usage profile used as input for resource model  to generate a workload; see paragraphs 108-109, Hardwick).  

With regards to claim 4, Hardwick teaches through Huang, the method further comprising determining effects of modifications made to application infrastructure components using the load responsive behavior model (See modify one/more operations/functional dependencies to customize resource model instance; see paragraphs 39 and 41, Hardwick).  

With regards to claim 5, Hardwick teaches through Huang, the method further comprising determining modifications to application infrastructure components to achieve a predefined infrastructure behavior under given load conditions (Hardwick teaches predicted accuracy based on the same workload; see paragraphs 73-74, Hardwick).  

With regards to claim 6, Hardwick teaches through Huang, the method further comprising comparing a current load responsive behavior with a predicted behavior predicted by the load responsive behavior model (Hardwick teaches using predicted tolerance limits and assessing deviations; see paragraphs 74 and 77, Hardwick).  

With regards to claim 7, Hardwick teaches through Huang, the method further comprising detecting deviations of a current load responsive behavior from a predicted behavior predicted by the load responsive behavior model (Hardwick teaches predicted accuracy based on the same workload; see paragraphs 73-74, Hardwick. The predictions can be compared to assess deviations for the workload that are tolerable; see paragraphs 77, 92, and 98, Hardwick).  

With regards to claim 8, Hardwick teaches through Huang, the method further comprising reporting detected deviations that exceed a threshold (see alert when failure of model and also assessing fi model deviates from measured observations; see paragraph 77, Hardwick).  

With regards to claim 9, Hardwick teaches through Huang, the method further comprising diagnosing erroneous or unexpected behavior of application infrastructure components based on detected deviations (Hardwick teaches configuration changes or re-initiating the model or capacity when the model is invalid; see paragraph 77, Hardwick).  

With regards to claim 10, Hardwick teaches through Huang, the method further comprising reporting trends in load profiles and behavior profiles (see trending techniques; see paragraphs 24-25, Hardwick).  

With regards to claim 11, Hardwick teaches through Huang, the method further comprising displaying a distribution of load profiles and behavior profiles (Simulation results are presented; see paragraph 41, Hardwick).

With regards to claim 12, Hardwick teaches through Huang, the method further comprising optimizing the load responsive behavior model (Hardwick teaches use of resource scaling to increase/decrease parameters to improve latency; see paragraph 105, Hardwick).  

With regards to claim 13, Hardwick teaches through Huang, the method wherein the load responsive behavior model is Application Serial No. 16/539,969Attorney Docket No. APPNPOO1C23optimized using regression analysis (See response utilization linearly responding to operation rates given operation types in a model; see paragraph 89, Hardwick).  

With regards to claim 14, Hardwick teaches through Huang, the method wherein load profiles comprise representative descriptions of loads on the application (See workload characterization parameters see paragraph 44, Hardwick).  

With regards to claim 15, Hardwick teaches through Huang, the method wherein behavior profiles comprise representative descriptions of infrastructure behaviors in response to load exerted on application infrastructure components (see usage profile and generation of workload; see paragraph 109, Hardwick).  

With regards to claim 16, Hardwick teaches through Huang, the method wherein application infrastructure components comprise hardware and software components (Hardwick explains the models analyze hardware and/or software; see paragraph 25-26, Hardwick).  

With regards to claim 17, Hardwick teaches through Huang, the method wherein different loads on the application are generated by application transactions (Hardwick supports workload scaling; see paragraph 25, Hardwick).  

With regards to claim 18, Hardwick teaches through Huang, the method wherein application capacity is planned using the load responsive behavior model (Hardwick teaches capacity being used to manage hardware and/or software modeling; see paragraph 29, Hardwick).  

The obviousness motivation applied to independent claims 1, 19, and 20 are applicable to their respective dependent claims.

Response to Arguments
The amendment and arguments filed on August 26, 2022 have been considered but are not deemed fully persuasive. The following are the examiner response to the applicant’s arguments. 
	The first point of contention addressed by the applicant concerns the double patenting rejections. The applicant has addressed the issue by filing a terminal disclaimer. In response to the terminal disclaimers being filed and approved, the previously issued double patenting rejections have now been withdrawn.
	The second point of contention addressed by the applicant concerns the newly amended claim limitation. The applicant contends that neither Hardwick nor Sen teach the newly amended limitations of, “…correlating load profiles of upper layers of the application with behavior profiles generated for adjacent lower layers of the application to create a load responsive behavior model that models behavior of infrastructure components of the application in lower layers for different loads exerted on the application from adjacent upper layer…”  In response to the claim amendment and corresponding arguments, an updated search was performed and the Huang prior art was found and applied in this latest office action. Huang also teaches a network that supports application layer and  simulating and testing; see paragraphs 71-73 and 231, Huang. In particular, Huang explains how an upper layer application profile is matched with a lower layer transmission profile and transport profiles; see paragraph 104, Huang. This is done to enhance the performance for each application that is tailored (not one-fit-all); see paragraph 104, Huang.  As such, the claims continue to stand rejected under 103.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455